Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2019 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Margulis (2006/0282855) in view of Jacobsen (2006/00178350).

With regard to claims 1, 7, 13 and 19, Margulis discloses a computing system (Figure 1, #100) comprising:
		a network controller (Figure 2, #228); and
		a graphics processor (Figure 4, #s 212 and 410) coupled to the network controller (Figure 2, #206), the graphics processor including logic to: send, via the network controller (Figure 1, #292), the image to a remote display (Figure 1, #300).
		The office finds no specific disclosure in Margulis wherein the graphics processor includes logic to compress a central region of an image to a central level of detail and compress one or more peripheral regions of the image to one or more peripheral levels of detail that are less than the central level of detail, wherein the central region and the one or more peripheral regions are fixed.  Jacobsen discloses the graphics processor includes logic to compress (Figure 8, #166 “Compress the image …”) a central region of an image to a central level of detail (Figure 8, #166 “Compress the image to the first compression ratio in the region of interest …” and [0062] “Referring now to FIG. 4, a first exemplary embodiment includes a single focus point 60 that is used to select a region of interest 62 in an electronic image 64” wherein the office considers Jacobsen’s region of interest as corresponding with the claimed central region of an image and considers Jacobsen’s first compression ratio as corresponding with the claimed central level of detail) and compress one or more peripheral regions of the image to one or more 
		The office finds combining Margulis and Jacobsen would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Margulis discloses a computing system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Jacobsen also discloses a computing system, a "comparable" device, which has been improved by including logic to compress a central region of an image to a central level of detail and compressing one or more peripheral regions of the image to one or more peripheral levels of detail that are less than the central level of detail, wherein the central region and the one or more peripheral regions are fixed.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Jacobsen's known technique of including logic to compress a central region of an image to a central level of detail and compressing one or more peripheral regions of the 

With regard to claims 2, 8, 14 and 20, Margulis discloses the central region and the one or more peripheral regions are to be independent of eye movement with respect to the remote display ([0006] “An exemplary embodiment may comprise a method for compressing an image, including obtaining focus information generated when the image was captured … the focus information includes at least one focus point used by the electronic imaging device to focus when capturing the image” wherein the office considers Margulis’ electronic imaging device focusing when capturing the image as corresponding with the claimed regions being independent of eye movement).

With regard to claims 4, 10, 16 and 22, the office finds no specific disclosure in the combination of Margulis and Jacobsen wherein the one or more peripheral regions include a first peripheral region and a second peripheral region, the first peripheral region to be compressed at a first peripheral level of detail that is less than the central level of detail, and the second peripheral region to be compressed at a second peripheral level of detail that is less than the first peripheral level of detail.  Since courts have found, that mere duplication of parts has no patentable significance unless a new .


Claims 5, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Margulis and Jacobsen in view of Abercrombie (2018/0278939).

With regard to claims 5, 11, 17 and 23, the office finds no specific disclosure in the combination of Margulis and Jacobsen wherein the logic is to determine the central level of detail and the one or more peripheral levels of detail on one or more of a per pixel basis or a per tile basis.  Abercrombie discloses the logic is to determine the central level of detail and the one or more peripheral levels of detail on one or more of a per pixel basis ([0017] “Lightfield datasets can be compressed at high compression 
		The office finds combining Margulis, Jacobsen and Abercrombie would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Margulis and Jacobsen discloses a computing system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Abercrombie also discloses a computing system, a "comparable" device, which has been improved by the logic determining the central level of detail and the one or more peripheral levels of detail on one or more of a per pixel basis or a per tile basis.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Abercrombie's known technique of the logic determining the central level of detail and the one or more peripheral levels of detail on one or more of a per pixel basis or a per tile basis in the same way in the combination of Margulis and Jacobsen.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Margulis, Jacobsen and Abercrombie, the combination would, therefore, yield predictable results.


Claims 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Margulis and Jacobsen in view of Huang (2007/0247663).

With regard to claims 6, 12, 18 and 24, the office finds no specific disclosure in the combination of Margulis and Jacobsen wherein the logic is to downsize the one or more peripheral regions, and wherein the one or more peripheral regions are compressed at a fixed compression ratio.  Huang discloses the logic is to downsize the one or more peripheral regions, and wherein the one or more peripheral regions are compressed at a fixed compression ratio ([0042] “… the electronic device may either downsize the images or compress the images so as to decrease the data quantity of the images …”). 
		The office finds combining Margulis, Jacobsen and Huang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Margulis and Jacobsen discloses a computing system, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Huang also discloses a computing system, a "comparable" device, which has been improved by the logic downsizing the one or more peripheral regions, and wherein the one or more peripheral regions are compressed at a fixed compression ratio.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the 


Allowable Subject Matter
Claims 3, 9, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 9, 15 and 21 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the central region and the one or more peripheral regions correspond to one or more lens characteristics associated with the remote display.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622